 


109 HR 2365 IH: Montgomery GI Bill Flexibility Act of 2005
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2365 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to extend the time limitation for use of eligibility and entitlement for educational assistance under the Montgomery GI Bill. 
 
 
1.Short titleThis Act may be cited as the Montgomery GI Bill Flexibility Act of 2005. 
2.Extension of time limitation for use of Montgomery GI Bill entitlement 
(a)Extension of limitation periodSection 3031 of title 38, United States Code, is amended by striking 10-year each place it appears and inserting 14-year. 
(b)Effective date and applicabilityThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply to individuals whose entitlement to educational assistance under chapter 30 of title 38, United States Code, has not expired as of such date under the provisions of section 3031 of such title as in effect on the date preceding such date of enactment. 
 
